      Case 2:20-cv-00111-RAJ Document 78-1 Filed 02/18/20 Page 1 of 2




                                                                    The Honorable Richard Jones




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

                                                  )
STATE OF WASHINGTON, et al.,                      )    No. 2:20-cv-0111-RAJ
                                                  )
  Plaintiffs,                                     )    DECLARATION  OF  ERIC
                           v.                     )    SOSKIN IN SUPPORT OF
                                                  )    MOTION TO FILE OVER-
UNITED STATES DEPARTMENT OF                       )    LENGTH BRIEF
STATE, et al.,                                    )
                                                  )    NOTED FOR: FEB. 18, 2020
  Defendants.                                     )
                                                  )


       I, Eric Soskin, declare as follows:

  1. I have personal knowledge of all of the facts stated below, and I am over the age of 18 years

       old.

  2. I am an attorney with the United States Department of Justice, Civil Division, Federal

       Programs Branch, Washington, D.C. I have the title of Senior Trial Counsel, and I am the

       counsel of record for the Defendants in this matter.

  3. Prior to filing the motion to file over-length brief to which this declaration is attached, I

       reached out on February 17, 2020, to Assistant Attorney General Kristin Beneski, counsel

       for the State of Washington, one of the counsel of record for Plaintiffs in this action. On

       that day, by email, I requested that we schedule a meet-and-confer by telephone to discuss
       Case 2:20-cv-00111-RAJ Document 78-1 Filed 02/18/20 Page 2 of 2




       Defendants’ request for an enlargement of the page limits for Defendants’ opposition.

   4. Plaintiffs’ counsel accommodated my scheduling request, and on February 18, 2020,

       Assistant Attorney General Beneski and I met and conferred via telephone. We discussed

       the substantive grounds for the motion and whether there is any potential way of reaching

       agreement on an extension of the page limits for Defendants’ brief. Our discussion included

       the possibility of Defendants providing advance agreement to an extension of the page limits

       for a reply brief which Plaintiffs anticipate filing on February 28, 2020.

   5. We were unable to reach any accord during the telephone call, but Assistant Attorney

       General Beneski and I agreed that Defendants would provide a specific proposal stating the

       length of a corresponding extension for Plaintiffs, taking into account that, at this point,

       Defendants do not yet know the exact length of the final brief they will file.

   6. Given the time sensitivity of this motion, which must be filed as early as possible under the

       Local Rules, and not later than three days in advance of the February 24, 2020 date on which

       Defendants’ brief is due, I promptly provided a specific proposal. That proposal noted that

       Local Rule 7(f)(4) provides additional pages for Plaintiffs’ reply brief “automatically,” up to

       “one-half the total length of the brief filed in opposition.” In an effort to reach agreement

       with Plaintiffs, I represented that Defendants would consent to a modest additional

       extension of 1-2 pages—beyond the “automatic[]” extension in the Local Rules, depending

       on the final length of Defendants’ brief.

   7. On behalf of Plaintiffs, Assistant Attorney General Beneski cordially responded, but stated

       that Plaintiffs are unable to consent to the request.

I declare under penalty of perjury that the foregoing is a true and correct statement.


___Feb. 18, 2020___________                            _/s/ Eric J. Soskin_______
(DATED)                                                Eric J. Soskin
